 

 

Case 1:18--cr 00224- ALC Document 101 Filed 03/14/19 Page 1 of 1

U. S. Department of Justice

United States Attorney
Southern Disl‘rict of New York

 

Via ECF

The Honorable Andrew L. Carter, Jr.

United States District Judge
Southern District of New York
United State Courthouse

40 Foley Square, Courtroom 1306
New York, NeW York 10007

The Silvio J. Mol/o Building
One Saim Andrew ’s Plaza
New York, New York 10007

February 26, 2019

USDC sDNY

DoCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED; '§~ \L\~ \i\

Re: United States v. All' Sadr Hashemi Nejaa', 18 Cr. 224 (ALC)

Dear Judge Carter:

On February 25 , 2019, the defendant filed nine separate pretrial motions (See Dkt.
Nos. 81-98). The legal memoranda in support of those motions total approximately 140 pages
The Government’s current deadline to file an opposition is March 25, 2019. Given the breadth of
the defendant’s pretrial motions, the Government respectfully requests until April 26, 2019 to file
its opposition The Govemment also respectfully requests permission to file an omnibus brief in
opposition totaling up to 140 pages The Government Will endeavor to be concise in its opposition

and not reach its proposed 140-page limit.

The Government has conferred With defense counsel Who does not object to these
requests If the Court grants the Government’s request to extend its deadline to file an opposition
brief, the parties respectfully request that the defendant’s deadline to file any reply be set for May

17,2019.

T plication is ‘/

___granted.

ndrew L. Carter Jr, U. S. D. J.
Daf€d. N\c\r¢\\ \L\ \ 2©\€\

NY, New York

CC: Defense Counsel (via ECF)

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

/s/

yAndrew DeFilippis / Rebekah Donaleski

Matthew Laroche

Assistant United States Attorneys
Garrett Lynch

Special Assistant United States Attorney

 

